DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claims 1-10 recite the limitations of “an acquirer”, “a filter”, and “a measurer”, which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they use a generic placeholder, such as “an acquirer”, “a filter”, and “a measurer”, coupled with functional language but without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 101 that form the basis for the rejections under this section made in this Office action:
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

	In the instant case, claims 1-12 describe a concept of adaptively filtering for reduction of noise included in an input value that is repeatedly input. Specifically, representative claim 11 recites:
A filtering method comprising: 
acquiring an input value that is repeatedly input; and 
applying filtering to reduce noise included in the input value to obtain an output value, wherein in the applying, when a difference between a current input value acquired in the acquiring and a past output value obtained in the applying exceeds a first threshold, obtaining a new output value by weighting the current input value with a weight different from a weight for obtaining the past output value.for obtaining the past output value.4

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The highlighted portion of the claim constitutes an abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance and the additional elements are NOT sufficient to amount to significantly more than the judicial exceptions, as analyzed below:
Step
Analysis
1. Statutory Category ?
Yes.  The claim recites a series of steps and, therefore, is a process.

2A - Prong 1: Judicial Exception Recited?
Yes.  Specifically:
the step of “applying filtering to …” merely employs mathematical relationships to manipulate existing information to generate additional information thus falls within the “Mathematical Concepts” Grouping, and the step of “when a difference between a current input value acquired in the acquiring and a past output value obtained in the applying exceeds a first threshold, obtaining a new output value by weighting the current input value with a weight different from a weight for obtaining the past output value.for obtaining the past output value” could be performed by a human using mental steps or basic critical thinking thus falls within the “Mental Process” grouping of abstract idea.
2A - Prong 2: Integrated into a Practical Application?
No.  This judicial exception is not integrated into practical application. The highlighted portion recites the elements of “input value”, “output”, (and/or “a filter” in claim 


No. The additional elements, such as “acquiring an input value that is repeatedly input”, are deemed well-understood, routine, conventional activity in the art, thus are NOT sufficient to amount to significantly more than the judicial exceptions.

The claim is therefore ineligible under 2019 PEG.


Independent claims 1 and 12 recite a device and/or a computer program for practicing the process of claim 11. They are rejected under 35 U.S.C. 101 for the same reason as that for claim 11.
The dependent claims 2-10 inherit attributes of the claims from which they depend, and do not add anything which would render the claimed invention a patent eligible application of the abstract idea. The dependent claims either extend (narrow) the abstract idea or claim additional elements which do not amount for "significant more" because they are generically recited and/or conventional and well-understood in the art. Specifically, the limitations in dependent claims 2-10 merely add details to the algorithm which forms the abstract idea as discussed above, but do not contain any further “additional elements”. Thus, the dependent claims at issue are not significantly more than the extended abstract idea. 


Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 1, 2, 5 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GUO et al. (US 20180061015 A1).
	Regarding claims 1, 11 and 12, GUO discloses a filtering device (Fig. 3), a method and a computer executable program for practicing the method , comprising: 
an acquirer to acquire an input value (inherent to the current frame of the video received by the “inter-frame difference calculating unit” in Fig. 3) that is repeatedly input (para. 0021, 0035-0038); and a filter to obtain an output value by filtering for reduction of noise included in the input value (see discussions about the “temporal filtering unit” in Fig. 3), wherein when a difference (inversely proportional to the noise correlation r) between a current input value acquired by the acquirer and a past output value obtained by the filter (see discussions about the “inter-frame difference calculating unit” and the “unit for estimating noise correlation” in Fig. 3) exceeds a first threshold (e.g., when the noise correlation r is less than r_T1 in Fig. 6), the filter obtains a new output value by 
	Regarding claim 2, GUO discloses: wherein when the difference falls below a second threshold (e.g., when the noise correlation r is greater than r_T2 in Fig. 6), the filter obtains a new output value by weighting the current input value with a weight smaller than the weight for obtaining the past output value (para. 0046-0048).  
	Regarding claim 5, GUO discloses: wherein the filter calculates the new output value as a weighted average of the current input value and the past output value.input value and the past output value (Fig. 3; para. 0037).
	Regarding claim 8, GUO discloses: wherein the filter increases the weight of the current input value when the difference consecutively exceeds the first threshold (see Fig. 6 and related discussion). 
	 Regarding claim 9, GUO discloses: wherein the first threshold value is defined based on a statistical value relating to the past input value (para. 0047-0048).  
	Regarding claim 10, GUO discloses: a sensor device comprising: a measurer to repeatedly output a measurement value (para. 0002); and the filtering device according to claim 1, that applies filtering for reduction of noise to the measurement value (para. 0008-0010).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GUO in view of Horiuchi (US 6463115 B1).
	Regarding claim 3, GUO does not mention explicitly: wherein the filter calculates the output value by a moving average, and when the difference exceeds the first threshold, increases the weight on the current input value by decreasing a count of the input values that are subjected to the moving average, and then calculates the new output value.  
	Horiuchi discloses a filter (602 in Fig. 5), wherein the filter calculates an output value by a moving average (col. 6, lines 30-37), wherein the filter increases the weight of the moving average on a current input value by decreasing a count of the input values that are subjected to the moving average, and then calculates the new output value (col. 7, lines 41-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Horiuchi moving average filter into the invention of GUO as a substitute for the GUO temporal filtering unit such that when the difference exceeds the first threshold the system will increase the weight on the current input value by decreasing a count of the input values to calculate the new output value. Doing so would provide a temporal filtering unit that is more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
10.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over GUO.

GUO does not mention explicitly: said initial value is set to 1; wherein the weight of the current input value is a value in a range of from 0 to 1, and the filter sets the weight of the current input value to 1 when the difference exceeds the first threshold.  
However, because the instant claims of the present application do not specify the particular function or benefit of such setting of the initial value, the range of the weight of the current input value, and the weight of the current input value to 1 when the difference exceeds the first threshold, it is deemed that the features in question are related to minor adjustment to said initial value, said range of the weight of the current input value and said weight of the current input value corresponding to the first threshold, and/or considered to be mere design choices of the settings in question. As GUO teaches the general conditions of these settings, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of GUO to arrive the claimed invention as an obvious matter of design choices of the related settings, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.



Allowable Subject Matter
11.	Claim 4 may be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in sections 4-5 above in this Office action. However, once the claims are amended so that Examiner would have a better understanding of the claimed invention, a further search and consideration of the prior art will be conducted in order to make a proper determination of patentability of the claimed invention.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/X.S/Examiner, Art Unit 2862            

/TOAN M LE/Primary Examiner, Art Unit 2864